DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant again argues that Kritchman does not disclose that the scanning operation is repeated multiple times for building the same layer, but this is not required by the instant claims which merely require plurality of main scanning operations and the totality of layers be formed from this plurality of main scanning operations. If each of the layers was formed during the plural times of main scanning operations, then the claim is met. Applicant’s amendments have yet to remedy Applicant argues that Kritchman doesn’t teach that some regions the unit area amount of light is smaller than in other regions, but applicant has not considered that some regions on the build table where the part is not being built would have unit area light amount of zero or near zero. Applicant further argues advantages of the instant invention (evenness, shorter build time), but none of these are required by the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that the last portion of claim 1. The examiner does point out that this is a contingent limitation and thus only 1 of the two methods is required, which Kritchman meets. The flattener lowers the height of the layer to below its initially deposited height which means the layers must be thicker when initially applied ie nd predetermined height (after final layer is applied) as the final layer would still have some thickness even after flattening [0064, 0066, 0089, 0098 Fig 1]. Applicant further argues that Gray does not teach the difference in irradiation light amounts thereof, but Gray teaches differences in intensity (power and wavelength) which would be interpreted as different amounts. If applicant has some other unit of measurement in mind, then this must be specified in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3-8, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kritchman (US 2005/0104241).
As to claim 1, Kritchman teaches a shaping device that shapes a 3D object, the shaping device comprising: a discharging head (105) that discharges an ultraviolet curing type ink [0060, Fig 1], which cures according to irradiation of an ultraviolet ray, as a material of shaping; an ultraviolet light source (125) that irradiates the ultraviolet ray for curing the ultraviolet curing type ink [0061, Fig 1]; a main scanning driving unit (145 the motors that adjust the printing head in the x and y directions) that causes the discharging head to carry out a main scanning operation of discharging the ultraviolet curing type ink while relatively moving with respect to the 3D object in a main scanning direction set in advance [0065, Fig 1, 6, 8A]; a layering direction driving unit that relatively moves the discharging head with respect to the 3D object in a layering direction being a direction in which the ultraviolet curing type ink is layered (145 the motors that adjust the printhead in the z axis and/or the motors that adjust support surface) [0065, Fig 1]; a flattening unit that flattens a layer formed with the ultraviolet curing type ink (150) [0064, 0066, 0089, 0098 Fig 1]; and a controller that controls operations of the discharging head, the ultraviolet light source, the main scanning driving unit, the layering direction driving unit, and the flattening unit to execute an operation of shaping carried out by layering the ultraviolet curing type ink in the layering nd predetermined height (after final layer is applied) as the final layer would still have some thickness even after flattening [0064, 0066, 0089, 0098 Fig 1];
As to claim 3, Kritchman teaches an apparatus capable of having the flattening unit flattens the layer in at least a last main scanning operation of the plural times of main scanning operations carried out to form each layer when at least some layers are formed [0064, 0066, 0089, 0098 Fig 1].  
As to claim 4, Kritchman teaches an apparatus capable of having when at least some layers are formed, the unit area light amount in at least the main scanning operation second to last is made smaller than the unit area light amount in the last main scanning operation in the plural times of main scanning operations carried out to form each layer [0061, 0063].  
As to claim 5, Kritchman teaches the flattening unit is a roller (150) that flattens the layer by scraping off the ultraviolet curing type ink [0064, 0066, 0089, 0098 Fig 1], and Kritchman teaches an apparatus capable of having the unit area light amount in the main scanning operation second to last is set to a light amount at which a state of the ultraviolet curing type ink discharged in a relevant main scanning operation becomes a state in which a shape of the ink changes when the ink is brought into contact with the roller [0061, 0064 Fig 8a].  
As to claims 6, 12-14 Kritchman teaches an apparatus capable of being operated such that at least some layers are formed, the unit area light amount in a first main scanning operation is made smaller than the unit area light amount in a last main scanning operation in the plural times of main scanning operations carried out to form each layer [0061, 0064 Fig 8a]. The manner of operating a device does not differentiate apparatus claim from the prior art, see MPEP 2114 II. Additionally, to limit the controller to a controller specifically programmed to perform the stated manner of operation requires “controller configured to…” language.
As to claim 7, Kritchman teaches an apparatus capable of being operated such at least some layers are formed, the unit area light amount in only one main scanning operation is made smaller than the unit area light amount in the other plural times of main scanning operations in the plural times of main scanning operations carried out to form each layer, and the unit area light amount is set the same for the other plural times of main scanning operations [0061, 0064 Fig 8a].  
As to claim 8, Kritchman teaches an apparatus capable of being operated such the unit area light amount in some main scanning operations is set to zero [0061].  
As to claims 15-18, Kritchman teaches an apparatus capable of being operated such that when at least some layers are formed, the unit area light amount in only one main scanning operation is made smaller than the unit area light amount in the other plural times of main scanning operations in the plural times of main scanning operations carried out to form each layer, and the unit area light amount is set the same for the other plural times of main scanning operations [0061, 0064 Fig 8a]. The manner of operating a device does not differentiate apparatus claim from the prior art, see MPEP 2114 II. Additionally, to limit the controller to a controller specifically programmed to perform the stated manner of operation requires “controller configured to…” language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kritchman (US 2005/0104241) in view of Gray (US 2017/0173883).
As to claim 10, Kritchman teaches a shaping device that shapes a 3D object, the shaping device comprising: a discharging head (105) that discharges an ultraviolet curing type ink with a plurality of discharging regions (the different nozzles) that would be capable of corresponding to a plurality of discharging paths [0060, Fig 1], which cures according to irradiation of an ultraviolet ray, as a material of shaping; an ultraviolet light source (125) that irradiates the ultraviolet ray for curing the ultraviolet curing type ink [0061, Fig 1]; a main scanning driving unit (145 the motors that adjust the printing head in the x and y directions) that causes the discharging head to carry out a main scanning operation of discharging the ultraviolet curing type ink while relatively moving with respect to the 3D object in a main scanning direction set in advance [0065, Fig 1, 6, 8A]; a layering direction driving unit that relatively moves the discharging head with respect to the 3D object in a layering direction being a direction in which the ultraviolet curing type ink is layered (145 the motors that adjust the printhead in the z axis and/or the motors that adjust support surface) [0065, Fig 1]; a flattening unit that flattens a layer formed with the ultraviolet curing type ink (150) [0064, 0066, 0089, 0098 Fig 1]; and a controller that controls operations of the discharging head, the ultraviolet light source, the main scanning driving unit, the layering direction driving unit, and the flattening unit to execute an operation of shaping carried out by layering the ultraviolet curing type ink in the layering direction, wherein the controller causes the discharging head to carry out the main scanning operation for plural times with respect to each position in a plane orthogonal to the layering direction [0063], and a manner of forming a dot of the ultraviolet curing type ink in some main scanning operations is differed from a manner of forming a dot of the ultraviolet curing type ink in the other main scanning operations in the plural times of main scanning operations earned [0061]. 
Kritchman does not explicitly state UV light source has a plurality of light irradiation regions set therein each of the plurality of the light irradiation regions is set corresponding to the plurality of ink discharging regions, and had different irradiation intensities of the UV ray.
Gray teaches a method of additive manufacturing wherein multiple irradiation regions are utilized with different intensities (wavelength and power) [0022, 0023, 0043, 0065] and lowers build time as well as improves part strength [0048, 0050]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kritchman and utilized a plurality of light irradiation regions set therein each of the plurality of the light irradiation regions is set corresponding to the the plurality of ink discharging regions, and had different irradiation intensities, as suggested by Gray, in order to produce an additively manufactured part faster and with greater strength. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/ARMAND MELENDEZ/Examiner, Art Unit 1742